Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/24/223 is acknowledged. Claims 1-20 are now pending.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of independent claims 1 and 15 recites “perforations... distributed throughout the entire panel element with no space among them” (Exr’s emphasis), which is indefinite. The “no space” limitation, which is not expressly defined and does not appear in the application as filed, taken literally, implies that, for any given surface region of the panel element, the ratio of the panel element surface area to the total area of the perforation openings in the region, is zero, which is not the case. If this is taken to mean that the ratio is constant and small throughout the panel, then the relative term “small” should be at least identified with a range of values. Since this ratio largely determines, for a given incident airflow rate, the rate at which air passes through the panel element, and thus the effective heating of air passing through the panel, it is significant and should be specified.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0178054 to Luppold et al (Luppold).
	Referring to Figs. 1 & 2 and ¶¶ 17-23, Luppold discloses the motor vehicle air heating device as recited in claim 1, including “a housing [inherently]... [that] encloses a layered structure [in and including tube 1] comprising at least one PTC heating element... and which comprises heat-emitting elements [3, 4]... connected on opposed sides to the PTC element... wherein the heat-emitting elements [3, 4] include a panel element [3]... provided with perforations [Fig. 1]... and... made of heat-conducting material” (claim 5).
As recited in claim 2, Luppold discloses “each heat-emitting element [3]... formed from the panel element.”
	As in claim 3, Luppold discloses “each heat-emitting elements [3] abut[ing] the PTC element in a heat-conducting manner with an intermediate layer of a plate shaped carrier [4]... therebetween” (¶ 22).
	As in claim 5, the housing of Luppold “is frame-shaped, and... the inlet and outlet openings are... on opposite sides of the housing” (clearly inferable from Figs. 1 & 2).

Allowable Subject Matter
Claims 4 and 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/1/22